
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 827
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Fleming (for
			 himself, Mr. Alexander,
			 Mr. Boustany,
			 Mr. Cao, Mr. Cassidy, Mr.
			 Melancon, and Mr. Scalise)
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life and service of Dewey Lee
		  Fletcher, Jr.
	
	
		Whereas the United States honors Lee Fletcher as a public
			 servant, mentor, and friend to many;
		Whereas Lee Fletcher was born in Oak Grove, Louisiana, on
			 April 29, 1966, and reared on a horse ranch and cotton farm by his grandparents
			 Dayton C. Brown and Pat Brown;
		Whereas Lee Fletcher served as Student Body President at
			 Louisiana Tech University and graduated with a Bachelor of Science degree in
			 Agricultural Education in 1989;
		Whereas Lee Fletcher received a Master of Business
			 Administration degree from Louisiana State University in Baton Rouge in
			 2000;
		Whereas Lee Fletcher served as an aide in the
			 Administration of President George H. W. Bush, District Director to Congressman
			 Jim McCrery, Chief of Staff to Congressman John Cooksey, and Chief of Staff to
			 Congressman John Fleming;
		Whereas Lee Fletcher has been recognized as one of the
			 greatest political minds in Louisiana, instrumental in electing candidates to
			 local, State, and Federal office;
		Whereas Lee Fletcher, through his life, deeds, and service
			 to others, has been, and will continue to be, an inspiration to many, and has
			 touched the lives of all whom he met;
		Whereas Lee Fletcher was a man of strength, resilience,
			 and perseverance who overcame the greatest of adversity to succeed;
		Whereas Lee Fletcher bravely fought cancer, finally
			 succumbing on September 30, 2009, in his home State of Louisiana while watching
			 his beloved Louisiana Tech Bulldogs defeat the University of Hawaii;
		Whereas Lee Fletcher will be forever remembered for his
			 service to others, commitment to his ideals, love of family, friends,
			 community, State, and Nation, and for the joy and laughter he brought to all
			 those who knew him; and
		Whereas his legacy will live on in the lives of those he
			 touched: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the long and dedicated service of Dewey Lee Fletcher, Jr. to the House of
			 Representatives.
		
